[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________          FILED
                                                  U.S. COURT OF APPEALS
                               No. 09-13643         ELEVENTH CIRCUIT
                                                     FEBRUARY 1, 2010
                           Non-Argument Calendar
                                                         JOHN LEY
                         ________________________
                                                       ACTING CLERK

                      D. C. Docket No. 02-00116-CR-CS

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

ELROD DAVID MILLER,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                        _________________________

                               (February 1, 2010)

Before BLACK, PRYOR and HILL, Circuit Judges.

PER CURIAM:

     Elsie Mae Miller, appointed counsel for Elrod David Miller in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel's assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel's motion to withdraw is GRANTED, and Miller's revocation and sentence

are AFFIRMED.




                                          2